Citation Nr: 1130228	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-00 354A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska




THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to March 1946.  He died in September 2010.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  

In November 2010, the Board dismissed the above claims because the Veteran died during the pendency of his appeal leaving the Board with no jurisdiction to adjudicate the merits of the claims.  38 C.F.R. § 20.1302.  In November 2010, the Veteran's widow requested that she be substituted as the appellant pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat 4145, 4151 (2008) (to be codified at 38 U.S.C.A. § 5121A).

In May 2011, the Veteran's widow was informed by the Lincoln RO that she has been verified as the Veteran's spouse and accepted for purposes of substitution.  See 38 C.F.R. § 3.1000(a)(1)(i).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board notes that in August 2010, the Director of Compensation and Pension Service issued a Fast Letter that provides guidance on processing claims involving substitution of parties.  See Fast Letter 10-30.  The letter noted that unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

Prior to his death, the Veteran asserted that he was entitled to service connection for bilateral hearing loss and tinnitus as the result of acoustic trauma during service.  In particular, the Veteran indicated that his hearing loss and tinnitus began after firing guns during basic training.  He added that he participated in the Battle of the Bulge directing traffic and was exposed to buzz bombs exploding all around.  It was also noted that the Veteran later worked in motor transportation and was exposed to loud engine noise.

The Veteran's DD Form 214 reflected that he participated in the Ardennes battle/campaign, which is more commonly known as the Battle of the Bulge.  Accordingly, the Veteran was entitled to the combat presumption with regard to his assertion that he was exposed to acoustic trauma when directing traffic and from exposure to buzz bombs during the Battle of the Bulge from December 1944 to January 1945.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  Additionally, his March 1946 Separation Qualification Record showed that he worked in motor transportation and supervised the motor pool and performed maintenance as a mechanic.  Thus, the evidence also reflects that the Veteran was exposed to acoustic trauma from engines.

In September 2009, the Veteran underwent a VA examination.  When discussing when and where the Veteran's tinnitus began, the examiner marked "unknown."  The examiner opined that hearing loss and tinnitus were most likely not related to past noise exposure while in service.  It was noted that the exit whisper test was the same as the entry examination (normal).  The Veteran was exposed to loud levels of noise after service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that the examiner appears to be basing his conclusion that the Veteran's bilateral hearing loss and tinnitus were not related to service based on the "normal" whisper test examination findings at the time of his separation.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered. 

In this case, there is competent and credible evidence of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  It would have been helpful had the examiner brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus or described how hearing loss and tinnitus which results from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure or acoustic trauma in service as opposed to some other cause.

Fortunately, it is possible to develop additional evidence as the appellant has been substituted for the Veteran.  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's hearing loss and tinnitus.  Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The Fast Letter also indicated that if proper notice was sent to the original appellant further notice need not be sent to the substituted party.  It appears that the Veteran was sent proper notice with regard to how to substantiate his claims in July 2009.  However, the Board concludes that as the claims are already being remanded for a clarifying medical opinion, the appellant should be provided with another duty to notify and assist letter informing her that she has an opportunity to submit additional evidence in support of her claims.  The Board also observes that at the time of his death, the Veteran's accredited representative was the Veterans of Foreign Wars of the United States (VFW).  However, it does not appear that the VFW is still involved with the appeal.  The appellant should be afforded an opportunity to indicate if she wishes to continue to have the VFW serve as her accredited representative, if she desires another representative, or wishes to represent herself.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the appellant with a duty to notify and assist letter informing her that she may submit any additional evidence in support of her claims for service connection for bilateral hearing loss and tinnitus.  She should also be asked if she wishes to have representation, which at the time of the Veteran's death was the VFW.

2.  A clarifying opinion as to the nature and etiology of bilateral hearing loss and tinnitus should be obtained.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Noise exposure from the firing range during basic training, buzz bombs during the Battle of the Bulge from December 1944 to January 1945, and working in the motor pool (engine noise) should be conceded.  It should also be conceded that the Veteran began experiencing tinnitus after basic training.  

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's bilateral hearing loss and tinnitus are causally or etiologically related to his military service (October 1943 to March 1946), including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant and any accredited representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



